91 F.3d 130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John A. HAYNES, Plaintiff--Appellant,v.TOWN OF SUMMERVILLE;  Summerville Police Department;  M.Dyches, Corporal, in her personal and official capacity;John Doe Lapolla, Detective, in his personal and officialcapacity;  John Doe Ross, Detective, in his personal andofficial capacity;  Michael Miller, Detective, in hispersonal and official capacity, defendants--appellees.
No. 95-7888.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided June 27, 1996.

John A. Haynes, Appellant Pro Se.  Sandra J. Senn, STUCKEY & KOBROVSKY, Charleston, South Carolina, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinions accepting the magistrate judge's recommendations and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Haynes v. Town of Summerville, No. CA-93-2118-2-6BC (D.S.C. Oct. 31, 1994 and Nov. 2, 1995).  We deny Appellant's motions for hearing by separate panels and for an investigation by this court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED